Case 2:12-cv-00086-WTL-MJD Document 199 Filed 06/18/19 Page 1 of 1 PageID #: 6869



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  BRUCE CARNEIL WEBSTER,                                )
                                                        )
                                 Petitioner,            )
         vs.                                            )      Cause No. 2:12-cv-86-WTL-MJD
                                                        )
  CHARLES LOCKETT,                                      )
                                                        )
                                 Respondent.            )


                                               JUDGMENT

         The Court having this day directed the entry of final judgment, the Court now enters

  FINAL JUDGMENT in favor of the petitioner, Bruce Webster, and against the respondent.

  Webster’s petition for a writ of habeas corpus is granted. Webster’s death sentence is vacated

  under 28 U.S.C. § 2241. The Attorney General has 120 days from the Entry of Final Judgment to

  take appropriate action in light of the writ. Further sentencing proceedings shall occur in the

  Northern District of Texas.

         SO ORDERED: 6/18/2019




  Copies to all counsel of record via electronic communication.
